PER CURIAM.
Inasmuch as the marital assets were nominal at best, it is our view that the trial court did not abuse its discretion in denying the wife’s claim for equitable distribution and we affirm as to this issue.
We reverse, as an abuse of discretion, in light of the gross disparity in the financial circumstances of the parties, the denial of the wife’s claim for attorney’s fees and remand for an adjudication and an award of reasonable attorney’s fees to the wife’s counsel.1
*599AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
GLICKSTEIN, WALDEN and GUNTHER, JJ„ concur.

. We note that the final judgment, paragraph 5, provided: "The wife was awarded attorney fees in the amount of $1,000.00 at the temporary hearing, which shall constitute the sole award of attorney fees for this proceeding." Counsel for the husband and counsel for the wife agree that no such award was made at the temporary hearing, or otherwise.